Interim Decision #2173

MA1 Lhlt OF IQBAL
In Deportation Proceedings
A-17973110
Decided by Board November 22, 1972
Relief under section 241(f) of the Immigration and Nationality Act, as amended,
is not available to an alien in rescission of adjustment of status proceedings
under section 246 of the Act; neither is such relief available in ensuing
deportation proceedings charging deportability under section 241(aX2) of the
Act in that after admission as a nonimmigrant visitor he remained longer
than permitted. [Ferrante v. I&NS, 389 F.2d 98 (CA. 6, 1968), and Khadjenouri
v. I&NS, 460 F.2d 461 (C.A, 9, 1972), followed.)

CHARGE:
Order: Act of 1952— Section 241(aX2) [8 U.S.C. 1261(a)(2)]—Nonimmigrant visitor—remained longer.
ON BEHALF OF RESPONDENT:
John Vincent Lemmon and
Henry S. H. Fong, Esquires
The Merchants National Bank Bldg.
705 Merchant Street
Sacramento, California 95814
(Brief filed)

ON BEHALF OF SERVICE:
Bernard J. Hornbach
Trial Attorney
(Brief filed)

This matter is before us on respondent's motion to reopen and
terminate the deportation proceedings under section 241(f) of the
Immigration and Nationality Act. The motion will be denied.
Respondent is a 36-year-old native and citizen of Pakistan who
was admitted to the United States on May 20, 1967 as a nonimmigrant visitor for pleasure. He married a United States citizen and
on her visa petition achieved immediate relative status under
section 201(b) of the Act. This in turn led to his adjustment of
status to that of a permanent resident under section 245 of the Act
on December 28, 1967. A divorce followed and on December 13,
1971, after a hearing before a special inquiry officer, respondent's
adjustment of status was rescinded under section 246 of the Act.
235

Interim Decision #2173
By that time he had married another United States citizen and
requested termination of the rescission proceedings under section
241(f) of the Act. The special inquiry officer denied the request,
relying on Matter of Alemis, 12 I. & N. Dec. 456 (B IA, 1967). On
April 3, 1972 we dismissed respondent's appeal from the rescission
order.
Deportation proceedings ensued and after a hearing before a

special inquiry officer, on June 13, 1972 respondent was ordered
deported on the ground that after his entry as a nonimmigrant
visitor in 1967 he had remained longer than permitted. On August
11, 1972 we dismissed respondent's appeal from the deportation
order and on the same day we denied his motion to reopen the
rescission proceedings. A petition for review of our decision in both
cases is now pending in the United States Court of Appeals for the
Ninth Circuit, No. 72-2539.
In the motion now before us, respondent asserts that he is the
father of a United States citizen child, born August 5, 1972. Since
he now has a citizen wife and child, he contends he is entitled to
termination of the proceedings under section 241(f) of the Act. The
Service's trial attorney, opposing the motion, cites two cases which
are on all fours: Ferrante v. INS, 399 le.2d 98, 104 (C.A. 1968) and
Khadjenauri v. INS, 460 F.2d 461 (C.A. 9, 1972). The latter endorses
the Ferrante holding and is diapositive of the issue.
ORDER; The motion ie denied.

236

